Title: To John Adams from United States House of Representatives, 11 March 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					March 11, 1790
				
				The House of Representatives have passed a bill, entitled “An act to promote the progress of useful arts;” also, a bill, entitled “An act for increasing the salaries of clerks in the office of the commissioners for settling accounts between the United States and individual states;” to which they request the concurrence of the Senate.
				
					
				
				
			